REASONS FOR ALLOWANCE
1.	Claims 1 – 30 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Applicants’ Remarks and amendments filed 11/24/2021 with respect to independent claims 1, 10, 22, and 24 have been considered and they are persuasive.  The amendments to the claims overcome the rejection as being anticipated by Wirth et al. (US 2020/0059821).
According to a prior art search on the claimed invention, Rungta et al. (Pub. No.: US 2014/0269301 A1) disclose network congestion management including the steps to determine whether the communication channel is congested as a function of the plurality of network traffic flows includes to determine whether the communication channel is congested as a function of at least one of (i) a quantity of duplicate acknowledgement packets received over the communication channel or (ii) a frequency of receiving duplicate network packets over the communication channel (para. 0060).  However, Rungta et al. do not disclose the claimed features as recited in claims 1, 10, 22, and 24 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 - 30.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473